DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 13-17, 22, 24, 26, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lorence US 2011/0280998 in view of Palmer US 3,561,664 in view of Fenske 2013/0129874 in view of Lowry US 6,092,717.
Regarding claim 1, Lorence discloses a container (10) for housing at least two different products (ingredients in 22 and dough 12) in a separated environment, the container, when filled with the at least two different products, consisting essentially of: a container housing (cylindrical body 14) ([0035]), the container housing having a first closed end (end with 18) and a second closed end (end with 19) (Fig. 1, [0038]). Lorence discloses the container includes at least a first product (dough 12) and a second product (ancillary ingredient) ([0046]) within the container housing, wherein the first product is different from the second product, wherein the first product is located within the container housing adjacent to the first closed end (end with 18) and wherein the second product is located within the housing adjacent to the second closed end (end with 19). Lorence discloses that the container includes a separate product container (reservoir body 24) housing the second product and located adjacent to the second end (19) and wherein the separate product container comprises at least one open end (first end 32 of reservoir body 24) ([0040],[0046]); and at least one flexible divider (reservoir cover 26) (container 10 includes one or more flexible reservoirs 22..the reservoirs include a reservoir body 24 and a reservoir cover 26) ([0039], [0046]) located within the container housing between the first product (dough 12) and the separate product container housing the second product (reservoir body 24) so as to separate the first product from the second product. Lorence discloses that the divider (reservoir cover 26) is adhered onto the at least one open end of the separate product container ([0040]). Lorence discloses that the at least one divider (reservoir cover 26) is sized to be larger than the exterior size of the separate product container (reservoir body) and is placed onto the at least one open end of the separate product container such that the divider overhangs an edge of the separate product container (Figures 3 and 5 show that reservoir cover 26 extends past 38 of reservoir body 24) ([0040]). Lorence obviously teaches that the first product is separated from the second product until the separate product container is opened.
Claim 1 differs from Lorence in the recitation that the divider is specifically a removable divider. 
Palmer discloses a container comprising a container housing (cup 10) and a separate product container (body 22) and a cover (cover portion 34) for the separate product container, the cover/closure member (34) for the product container comprises an adhesive coating (adhesive material 40) on the underside of the cover to secure the closure member (‘664, Fig. 1, 2) to the separate product container (flange 32 of body 22) and to seal the material within the separate product container (‘664, Col. 2, lines 41-67). Palmer suggests providing a removable divider by teaching releasably securing a divider (cover portion 34) to an inner container to allow a user to gain access to the contents of the container (col. 4, lines 5-21). It would have been obvious to one of ordinary skill in the art to modify the divider (reservoir cover 26) of Lorence to be removable as taught by Palmer to allow a user to easily gain access to the contents of the separate product container of Lorence, it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Claim 1 differs from Lorence in view of Palmer in the recitation that the divider is specifically a flexible divider which comprises more than 50% papermaking fibers.
 It is noted that Lorence discloses that the divider (the reservoir cover 26) can be made of a flexible material (Abstract, [0039]) that can withstand the pressure within the container created by the expandable products ([0054], [0040])
Fenske discloses forming an insert for a dough package from a flexible material and specifically recites that insert 34 can be in the form of a thin paper ([0051]). Fenske discloses that the insert must retain the dough composition under pressure within the package ([0058]), and gives the internal pressure the package would need to withstand ([0069]). It would have been obvious to one of ordinary skill in the art to modify the divider (cover 26 of the reservoir) of Lorence to be formed of a flexible material which comprises more than 50% papermaking fibers (paper) as taught by Fenske, since Fenske discloses such a flexible material can withstand pressure created by the expandable products, and since the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Claim 1 differs from Lorence in view of Palmer in view of Fenske in the recitation that the divider is adhered to the walls of the interior of the container housing.
However, it is noted that Lorence already desires forming a seal between the interior side wall of the container body and the reservoir cover (the reservoirs 22 are configured to cooperate such that axial pressure exerted on the reservoir cover 26 by expanding dough is transmitted to the film of the reservoir, thereby compressing and forcing the reservoir cover 26 against the interior side of the cylindrical body…such pressurized action creates a seal between the interior side wall of the body 14 and the reservoir cover 26) ([0052], [0010]). Lorence desires such a seal to prevent the formation of extrusion fingers of expandable product that may develop between gaps in the reservoir and the interior wall 16 of the body 14. ([0051]).
Lowry discloses adhering a divider to the walls of the container housing which it divides in order to seal one compartment from the other in order to keep two products separate to prolong product freshness (col. 2, lines 13-23, col. 5, lines 36-45). Since Lorence already desires forming a seal between the interior walls of the container housing and the divider (reservoir cover 26), it would have been obvious to one of ordinary skill in the art to adhere the divider of Lorence in view of Palmer in view of Fenske to the walls of the interior of the container housing as taught by Lowry in order to further ensure that the seal remains between the divider and the interior walls of the container housing to prevent the formation of extrusion fingers of expandable product that may develop between gaps in the reservoir and the interior wall of the container housing.
Regarding claim 13, Lorence in view of Palmer in view of Fenske in view of Lowry does not specifically disclose that the at least one divider is located closer to the first closed (top of the container) end than the second closed end (bottom of the container), however absent compelling evidence of criticality, where the only difference between the claimed container comprising a divider and the prior art container comprising a divider is a recitation of a location within the container and the prior art container comprising a divider in a particular location would not perform differently than the claimed container comprising a divider in a claimed location, it is not seen that patentability would be predicated on the divider being closer to a first closed end. Furthermore, since the divider being closer to a first closed end of the container obviously depends on the amount and size of first product provided in the container, it is therefore seen that the particular location of the divider would be a location that one of ordinary skill in the art would regularly and routinely vary based on the amount and size of the first product provided in the container. 
Regarding claim 14, Lorence in view of Palmer in view of Fenske in view of Lowry discloses that the container housing is cylindrically shaped (‘998, [0011], [0035]) and that the divider (reservoir cover 26) is circular in shape (Fig. 10).
Regarding claim 15, Lorence in view of Palmer in view of Fenske in view of Lowry discloses that the at least one divider is of a size to tightly fit within the cylindrically shaped housing (‘998, Fig. 1, [0054]).
Regarding claim 16, Lorence in view of Palmer in view of Fenske in view of Lowry discloses that the container housing and the separate product container are cylindrically shaped (‘998, [0011], [0035]) and that the divider (reservoir cover 26) is circular in shape (‘998, Figs.1, 2, 10).
Regarding claim 17, Lorence in view of Palmer in view of Fenske in view of Lowry discloses that the open end of the separate product container and the at least one divider have mating shapes (‘998, Fig. 1, 2, 10). Claim 17 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that the at least one divider is not circular and the separate product container is not cylindrical and the open end of the separate product container and the at least one divider have mating shapes. However, absent compelling evidence of criticality, where the only difference between a prior art container and divider and the claimed container and divider is the recitation of a shape of the claimed container and divider, and a container and divider having the claimed shape would not perform differently than the prior art container and divider, the claimed container and divider would not be patentably distinct from the prior art product and container. (MPEP 2144.04.IV.B).
Regarding claim 22, Lorence in view of Palmer in view of Fenske in view of Lowry discloses that the first product and the second product are food products (dough and frosting) (‘998, [0002], [0046]).
Regarding claim 24, claim 24 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that the divider comprises a thickness between 0.0018- .0021 inches. However, Fenske discloses adjusting strength of a material based on thickness (‘874, [0037]), therefore it would have been obvious to one of ordinary skill in the art to adjust the thickness of the divider through routine experimentation based on the desired strength of the divider (MPEP 2144.05.II).
Regarding claim 26, Lorence in view of Palmer in view of Fenske in view of Lowry discloses that the first product is a dough and the second product is an icing (dough and frosting) (‘998, [0002], [0046]).
Regarding claim 32, Lorence in view of Palmer in view of Fenske in view of Lowry discloses that the divider (reservoir cover 26) overhangs an exterior edge of the separate product container (‘998, Figures 3 and 5 show that reservoir cover 26 extends past 38 of reservoir body 24) ([0040]).
Regarding claim 40, since the divider made obvious by Lorence in view of Palmer in view of Fenske in view of Lowry is made of the same material as claimed by applicant the divider of Lorence in view of Palmer in view of Fenske in view of Lowry is capable of expanding and contracting. (MPEP 2112.01.II).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lorence US 2011/0280998 in view of Palmer US 3,561,664 in view of Fenske 2013/0129874 in view of Lowry US 6,092,717 and further in view of Aldington US 2,864,546.
Regarding claims 2 and 3, claims 2 and 3 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that the at least one divider is coated with a moisture resistant coating, and that the moisture resistant coating comprises a wax. 
Aldington teaches that it is well known and established in the art to render paper food packaging materials liquid proof (moisture resistant) by coating the paper packaging materials with wax (‘546, Col. 2, lines 55-61). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the moisture resistance coating comprising wax of Aldington on the divider of Lorence in view of Palmer in view of Fenske in view of Lowry to enhance the barrier ability of the paper divider. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lorence US 2011/0280998 in view of Palmer US 3,561,664 in view of Fenske 2013/0129874 in view of Lowry US 6,092,717 and further in view of Kraklow et al. US 6,500,475.
Regarding claim 25, claim 25 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that the at least one divider comprises ridges for enhancing the stiffness of the at least one divider.
Kraklow discloses a cardboard support for an edible dough and that it was known to provide corrugations in paper-based material in order to provide bulk stiffness with reduced weight (‘475, col. 8, lines 1-9). It would have been obvious to one of ordinary skill in the art to modify Lorence in view of Palmer in view of Fenske in view of Lowry such that the at least one divider comprises ridges for enhancing the stiffness of the at least one divider as taught by Kraklow since Kraklow discloses providing corrugations in paper-based material increases the bulk stiffness with reduced weight therefore more efficiently using packing materials to perform desired functions.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lorence US 2011/0280998 in view of Palmer US 3,561,664 in view of Fenske 2013/0129874 in view of Lowry US 6,092,717 in view of Stern US 1,793,526 in view of Carlsson et al. US 3,933,297. 
Regarding claim 31, claim 31 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that the divider comprises a depression extending partially into the separate product container.
Carlsson discloses securing a closure to a container by providing the closure with a depression extending partially in the container (Fig. 2a) to ensure that the closure is attached tightly to the container (col. 1, lines 3-7). It would have been obvious to one of ordinary skill in the art to modify Lorence in view of Palmer in view of Fenske in view of Lowry such that the divider comprises a depression extending partially into the separate product container as taught by Carlsson to further ensure that the divider is attached tightly to the container. It has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. (MPEP 2143.I.C).
Claims 33, 38, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lorence US 2011/0280998 in view of Palmer US 3,561,664 in view of Fenske 2013/0129874 in view of Lowry US 6,092,717 in view of Stern US 1,793,526.
Regarding claim 33, claim 33 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that the divider overhang portion is specifically in contact with both the exterior edge of the separate product container and the interior of the container housing.
Stern discloses a housing comprising in inner separate product container closed by a divider, where the divider is sized to be larger than the exterior size of the separate product container and is placed on the at least one open end of the separate product container such that the divider overhangs an edge of the separate product container and the divider overhang portion is in contact with both the exterior edge of the separate product container and the interior of the container housing (an annular partition 13 extends across and covers one open end of the inner casing 11 and extends downwardly into the recess formed by the inner extremity of the inner casing 11 and the outer casing 10) (Fig. 2, Pg.1, left col., lines 70-75) with the purpose of the divider including preventing admixture of two materials the divider separates (Pg.1, left col., lines 99-96). It would have been obvious to one of ordinary skill in the art to modify Lorence in view of Palmer in view of Fenske in view of Lowry such that the divider overhang portion contacts both the exterior edge of the separate product container and the interior of the container housing as taught by Stern since it would have been obvious to one ordinary skill in the art to apply a known technique for securing dividers within a container housing and for closing an inner container within the housing to a known product ready for improvement.
Regarding claims 38 and 39, claim 38 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that the at least one divider is press fit onto the separate product container. Claim 39 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that the at least one divider press fit to the interior of the container housing 
Stern as relied upon above discloses a housing comprising an inner separate product container closed by a divider, where the divider is secured to the separate product container and the interior of the outer housing (an annular partition 13 extends across and covers one open end of the inner casing 11 and extends downwardly into the recess formed by the inner extremity of the inner casing 11 and the outer casing 10) (Fig. 2, Pg.1, left col., lines 70-75) with the purpose of the divider including preventing admixture of two materials the divider separates (Pg.1, left col., lines 99-96). Since the divider is secured by placement between the inner and outer container thereby necessarily forming a friction fit, Stern is seen to teach that the divider is press fit/friction fit onto the separate product container and to the interior of the container housing. It would have been obvious to one of ordinary skill in the art to modify Lorence in view of Palmer in view of Fenske in view of Lowry such that the divider is additionally press fit/friction fit onto the separate product container and to the interior of the container housing as taught by Stern since it would have been obvious to one ordinary skill in the art to apply a known technique for securing dividers within a container housing and for closing an inner container within the housing to a known product ready for improvement.
Regarding claim 42, claim 42 differs from Lorence in view of Palmer in view of Fenske in view of Lowry in the recitation that a first surface of the divider is adhered onto the at least one open end of the separate product container and a second surface of the divider is adhered to the walls of the container housing. Claim 42 is rejected for the same reasons given above as for claim 33. In the event that “adhered” could be interpreted as requiring the presence of an adhesive, Lowry as discussed above already teaches the use of adhesive for securing a divider to a desired surface and therefore it would have been obvious to one of ordinary skill in the art to additionally use adhesive in order to further ensure that the divider of Lorence in view of Palmer in view of Fenske in view of Lowry is secured at the locations taught by Stern and since combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2144.06.I, MPEP 2141 III.(A)).
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that Lorence teaches a squeezable reservoir 22 and that one of ordinary skill in the art would not be motivated to modify Lorence with Palmer to replace it’s squeeze dispenser with a removable divider. Applicant argues that such a modification would change the principle of operation of Lorence and therefore Lorence cannot be combined with Palmer. 
This argument has not been found persuasive, the squeeze dispenser is not being replaced by a removable divider, Palmer has been relied upon to modify the divider (reservoir cover 26) which is already adhered to the open end of the separate product container of Lorence to be removable. One of ordinary skill in the art would recognize that making the divider (reservoir cover 26) of Lorence specifically removable would increase the utility of the divider (reservoir cover 26), by giving the consumer an option to easily access the entire contents of the separate product container, “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination” (MPEP 2144.I). It is noted that the tab and option to squeeze the contents in order to dispense the contents has not been eliminated, and therefore the principle of operation of Lorence argued by Applicant has not been changed. In any case, Lorence discloses that “additionally the reservoirs may include one or more the tab(s) that may be removed to dispense the additional ingredients in the reservoirs” ([0013]), the use of “may” implies that this additional feature for how the ingredients can be dispensed is optional, and therefore it is not specifically required that the contents only be squeezed from the reservoir for dispensing.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure” (MPEP 2123.I, II). It is also noted that it was well known in the art to provide a squeeze container for condiments with a removable cover in order to provide a consumer the option of easy access to the entire contents of the squeeze container, see for example Wydler US 2007/0164045.
Applicant argues that one of ordinary skill in the art would not be motivated to modify Lorence/Palmer with Fenske to provide a divider comprising more than 50% papermaking fibers. Applicant argues that Lorence would never have considered using a paper divider because its reservoir was designed for squeezing and polymers are far more useful for squeeze dispensing.
This argument has not been found persuasive, while Lorence discloses providing the reservoir with tabs to be removed to allow the contents to be squeezed or dispensed ([0040]), Lorence also discloses in general that “additionally the reservoirs may include one or more the tab(s) that may be removed to dispense the additional ingredients in the reservoirs” ([0013]), since “may” implies that this feature for how the ingredients can be dispensed is optional, it is seen that the feature that the reservoir can be squeezed for dispensing is an optional feature, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure” (MPEP 2123.I, II). As discussed in the rejection, Lorence discloses that the divider (the reservoir cover 26) can be made of a flexible material (Abstract, [0039]) that can withstand the pressure within the container created by the expandable products ([0054], [0040]).  Therefore, one of ordinary skill in the art would recognize that the flexible material in Lorence is not only limited to polymeric material. As discussed in the rejection above, Fenske discloses forming an insert for a dough package from a flexible material and specifically recites that insert 34 can be in the form of a thin paper ([0051]). Fenske discloses that the insert must retain the dough composition under pressure within the package ([0058]), and gives the internal pressure the package would need to withstand ([0069]). It would have been obvious to one of ordinary skill in the art to modify the divider (cover 26 of the reservoir) of Lorence to formed of a flexible material which comprises more than 50% papermaking fibers (paper) as taught by Fenske, since Fenske discloses such a flexible material can withstand pressure created by the expandable products, and since the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
On pgs. 9-10, Applicant argues that one of ordinary skill in the art would not be motivated to modify Lorence/Palmer/Fenske with Lowry to adhere the divider to the interior sidewall of the container body. Applicant argues that the cited portion of the reference teaches away rather than providing motivation to modify. Applicant argues that if the pressurized action creates a seal between the interior sidewall of the body 14 and the sidewall 34, bottom wall 36, or reservoir cover 26, there would be no reason to modify the reference to provide that the divider is “adhered to the walls of the interior of the container housing.” Such adhesion would be unnecessary, would add additional costs and time to the process, and one of ordinary skill in the art would not want to add such a feature to the Lorence invention.
This argument has not been found persuasive, Lorence already desires forming a seal between the interior side wall of the container body and the reservoir cover (the reservoirs 22 are configured to cooperate such that axial pressure exerted on the reservoir cover 26 by expanding dough is transmitted to the film of the reservoir, thereby compressing and forcing the reservoir cover 26 against the interior side of the cylindrical body…such pressurized action creates a seal between the interior side wall of the body 14 and the reservoir cover 26) ([0052], [0010]). Lorence desires such a seal to prevent the formation of extrusion fingers of expandable product that may develop between gaps in the reservoir and the interior wall 16 of the body 14. ([0051]). Since Lorence already desires forming a seal between the interior walls of the container housing and the divider (reservoir cover 26), it would have been obvious to one of ordinary skill in the art to additionally adhere the divider of Lorence in view of Palmer in view of Fenske to the walls of the interior of the container housing as taught by Lowry in order to further ensure that the seal remains between the divider and the interior walls of the container housing to prevent the formation of extrusion fingers of expandable product that may develop between gaps in the reservoir and the interior wall of the container housing. 
Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”, Lorence does not discourage adhering the divider (reservoir cover 26) to the walls of the interior housing because Lorence already teaches that a seal between the divider and the walls of the interior is desired, and it has been held that “Combining prior art elements according to known methods to yield predictable results” supports a conclusion of obviousness (MPEP 2141.III.A), modifying the divider of Lorence to additionally be adhered would enhance the seal of the divider to the interior of the container housing. "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." “‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (MPEP 2143.01.V).
On pg. 8, Applicant argues that there is no reason apart from hindsight rationale to make the combination of references in the rejection and that no skilled person would have relied upon and incorporated the very specific isolated teachings from the 4-9 references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case motivation has been provided for every modification to the product of Lorence and has been derived from the prior art as discussed in the rejection above. Furthermore, the motivation to combine Lorence with Palmer, Fenske and Lowry has been elaborated upon in the response to arguments specifically regarding the combination of Lorence with each of Palmer, Fenske and Lowry. It is noted that no specific arguments have been provided regarding Aldington, Kraklow, Carisson, and Stern only the generalized argument that there is no reason apart from hindsight rationale to make the combination of references in the rejection and that no skilled person would have relied upon and incorporated the very specific isolated teachings from the 4-9 references. However, motivation for modifying Lorence with Aldington, Kraklow, Carisson, and Stern has been provided in the rejection above and reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (MPEP 2145.V). As discussed in the rejection above, Aldington teaches that it is well known and established in the art to render paper food packaging materials liquid proof (moisture resistant) by coating the paper packaging materials with wax (‘546, Col. 2, lines 55-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the moisture resistance coating comprising wax of Aldington on the divider of Lorence in view of Palmer in view of Fenske in view of Lowry to enhance the barrier ability of the paper divider. As discussed in the rejection above, Kraklow discloses a cardboard support for an edible dough and that it was known to provide corrugations in paper-based material in order to provide bulk stiffness with reduced weight (‘475, col. 8, lines 1-9). It would have been obvious to one of ordinary skill in the art to modify Lorence in view of Palmer in view of Fenske in view of Lowry such that the at least one divider comprises ridges for enhancing the stiffness of the at least one divider as taught by Kraklow since Kraklow discloses providing corrugations in paper-based material increases the bulk stiffness with reduced weight therefore more efficiently using packing materials to perform desired functions, including supporting dough products. As discussed in the rejection above, Carlsson discloses securing a closure to a container by providing the closure with a depression extending partially in the container (Fig. 2a) to ensure that the closure is attached tightly to the container (col. 1, lines 3-7). It would have been obvious to one of ordinary skill in the art to modify Lorence in view of Palmer in view of Fenske in view of Lowry such that the divider comprises a depression extending partially into the separate product container as taught by Carlsson to further ensure that the divider is attached tightly to the container. It has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. (MPEP 2143.I.C). As discussed in the rejection above Stern discloses a housing comprising an inner separate product container closed by a divider, where the divider is secured to the separate product container and the interior of the outer housing (an annular partition 13 extends across and covers one open end of the inner casing 11 and extends downwardly into the recess formed by the inner extremity of the inner casing 11 and the outer casing 10) (Fig. 2, Pg.1, left col., lines 70-75) with the purpose of the divider including preventing admixture of two materials the divider separates (Pg.1, left col., lines 99-96). Since the divider is secured by placement between the inner and outer container thereby necessarily forming a friction fit, Stern is seen to teach that the divider is press fit/friction fit onto the separate product container and to the interior of the container housing. It would have been obvious to one of ordinary skill in the art to modify ‘565 such that the divider is additionally press fit/friction fit onto the separate product container and to the interior of the container housing as taught by Stern since it would have been obvious to one ordinary skill in the art to apply a known technique for securing dividers within a container housing and for closing an inner container within the housing to a known product ready for improvement. Since motivation has been provided for every modification to the product of Lorence and has been derived from the prior art as discussed in the rejection above, the rejection of the claims has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792